department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uilc cc psi b09 internal_revenue_service national_office chief_counsel_advice memorandum for cc sb associate area_counsel sb_se attn from paul k kugler associate chief_counsel passthroughs and special industries cc psi fo subject this chief_counsel_advice responds to your request for assistance in preparing the above-referenced case for trial in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent petitioners have raised the following issues whether petitioners are liable for the additions to tax for negligence and valuation_overstatement under sec_6653 sec_6653 and sec_6659 whether the affected items statutory_notice_of_deficiency issued to petitioners is invalid and untimely based on the timeliness of the notice of final_partnership_administrative_adjustment issued in the prior_partnership proceeding whether the affected items statutory_notice_of_deficiency was issued to petitioners within the one year suspension_period of i r c d facts petitioners were partners in for the taxable_year this partnership is part of the tax_shelter project promoted by the service issued a notice of final_partnership_administrative_adjustment for the partnership within the period for assessment under a as extended by the tax_matters_partner of the partnership the tax_matters_partner filed a timely petition on judge issued an undated decision in the partnership case on judge issued an order stating the following on the same date the court issued a new decision dated the service then issued penalty only affected_item notices of deficiency to the partners of the partnership the notices were timely issued within one year of the date the decision of the court became final pursuant to d based on a decision date of one of the limited partners allowed the penalty notice_of_deficiency to default paid the penalty and sued for refund in district_court the district_court held that the earlier undated decision issued controlled for purposes of computing the timeliness of the subsequent penalty notices of deficiency based on this earlier decision date the penalty notices and underlying tax assessments were untimely id the petitioners in the present case petitioned their notice_of_deficiency to the tax_court and their case is scheduled for trial in their petition they allege that they are not liable for the additions to tax for negligence because they reasonably relied on the advice of a disinterested adviser who confirmed their eligibility for the various deductions and credits claimed on their return for in connection with their investment in petitioners also allege there is no basis for imposition of the addition_to_tax for valuation_overstatement because any underpayment in tax is not attributable to a valuation_overstatement within the meaning of sec_6659 they further allege that the tax_matters_partner of had no authority to extend the period for assessment and thus the fpaa issued in the prior_partnership proceeding was untimely as a consequence they allege that the notice_of_deficiency upon which the present case is based is invalid and untimely alternatively they allege that their notice_of_deficiency issued on was untimely if the date the decision became final in the underlying partnership proceeding is computed based on the vacated decision discussion the timeliness of an fpaa must be raised in partnership level proceeding rather than in a later affected_item proceeding see 93_tc_562 period for assessment must be raised in a timely petition at the partnership level see also 220_f3d_1255 11th cir holding that the statute_of_limitations is an affirmative defense that does not affect the validity of the tefra partnership proceeding 102_tc_683 taxpayer cannot raise period of limitations under section a for either partnership items or affected items in a partner level proceeding 93_tc_730 partner cannot raise partnership period of limitation in a partner level proceeding this follows from the fact that partnership items must be determined at the partnership level see sec_6221 87_tc_783 and that the period of limitations is an affirmative defense on the merits as to partnership items see 98_tc_607 partnership period of limitations is a defense on the merits see also 40_tc_1061 period of limitations is a defense on the merits thus failure to raise the issue at the partnership level precludes a taxpayer from later raising the issue in a partner level proceeding crowell v commissioner supra thus petitioners in the present affected_item proceeding may not challenge the timeliness of the fpaa issued to they can however challenge whether the penalty affected_item notice subject_to the current proceeding was issued within one year of the date the decision in the underlying partnership proceeding became final for these purposes however the later decision issued and dated controls the tax_court will undoubtedly favor its own interpretation of the rules governing the finality of its decisions over that of the district_court in this regard the tax_court clearly viewed the undated decision as incapable of being entered for appeal purposes since it had not been dated and thus rendered within the meaning of sec_7459 thus only the later dated decision could be treated as an entered decision initiating the appeal period and becoming final at the close of that period under sec_7481 under this interpretation the service timely issued the affected_item notice in this case within one year of the date the decision became final pursuant to section d moreover petitioners can challenge the assessed negligence and valuation_overstatement penalties application of the negligence and valuation_overstatement penalties in the context of cases has been considered by the tax_court in numerous cases most recently in the imposition of negligence penalties has been upheld in practically all of the cases considered by the tax_court additional information regarding the application of the negligence and valuation_overstatement penalties will be forwarded to you separately this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse affect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you require further information or assistance by eileen m shatz special counsel to the associate chief_counsel passthroughs and special industries
